XL OT Programme 
Accenture 


 

Exhibit 10.1

 

 

 

OPERATIONAL TRANSFORMATION SERVICES AGREEMENT

 

Between

 

ACCENTURE LLP

 

and

 

XL GLOBAL SERVICES, INC

 

 

 

 

Commercial-in-Confidence 
1 
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     


--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

     
CONTENTS
  PART A – INTERPRETATION        1 .    Definitions      2 .    Interpretation 
      PART B - SERVICES        3 .    Transformation Services      4 .   
Statements of Work      5 .    Support Services      6 .    XL Affiliates      7
.    Additional Terms      8 .    Accenture Alliances      9 .    Outsourcing   
    PART C - OPERATIONAL        10 .    Joint Responsibility      11 .   
Dependencies and XL Responsibilities      12 .    Relief Events      13 .   
Subcontractors      14 .    Timetable      15 .    Acceptance      16 .   
Governance      17 .    Change Control Procedure      18 .    Electronic
Communication      19 .    Regulatory Compliance      20 .    Regulatory Change 
    21 .    Policies        PART D - FINANCIAL        22 .    Charges and Audit 
    23 .    Payment      24 .    Taxes        PART E – INTELLECTUAL PROPERTY   
    25 .    Intellectual Property Rights      26 .    Licensed Proprietary
Assets        PART F – CONFIDENTIALITY AND DATA PROTECTION        27 .   
Confidentiality      28 .    Data Protection        PART G - LIABILITY     

 

Commercial-in-Confidence 
2 
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

        29.   Warranties and Covenants    30.   Indemnities    31.   Liability 
  32.   Force Majeure    33.   Insurance      PART H – TERM AND TERMINATION   
34.   Term and Termination    35.   Effect of Termination      PART I –
MISCELLANEOUS    36.   Employees and Employment Claims    37.   Publicity    38.
  Notices    39.   Waiver    40.   Entire Agreement    41.   Conflict    42.  
Amendment    43.   Relationship    44.   Third Party Rights    45.   Assignment 
  46.   Dispute Resolution    47.   Governing Law    48.   Execution    49.  
Schedules      SCHEDULES    1   Transformation Services    2   Statement of Work
Template    3   Charges    4   Capacity Services    5   Acceptance and Warranty 
  6   Governance    7   Change Control Procedure    8   XL Affiliates    9   XL
Compliance Guidelines    10   WPDR Process    11   Key Personnel    12   Data
Transfer Agreement    13   XL Policies      Appendices    1   Executed WPDRs   


 

Commercial-in-Confidence 
3 
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 





OPERATIONAL TRANSFORMATION SERVICES AGREEMENT DATED   
2008 
      PARTIES     


1      Accenture LLP, having its registered office at 161 North Clark, Chicago,
Illinois 60601 ("Accenture"); and   2      XL Global Services, Inc, a Delaware
Corporation, with offices located at 70 Seaview Avenue, Stamford, CT 06902
("XL).  

WHEREAS

(A)      XL is a leading global provider of commercial property and casualty
insurance;   (B)      Accenture is a leading provider of consulting and
technology services, including business consulting, system consulting,
information technology consulting, training, computer programming and other
consulting services;   (C)      XL is carrying out the OT Programme (as defined
below); and   (D)      Accenture has agreed to assist XL with the OT Programme,
in accordance with the terms and conditions of this Agreement.  

IT IS AGREED AS FOLLOWS:

PART A – INTERPRETATION

1      Definitions   1.1      In this Agreement and the following definitions
will apply unless inconsistent with the context or otherwise specified.    
“Accenture Affiliate” means any other person that, directly or indirectly,
through one or more intermediaries, is controlled by or under common control
with Accenture. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such person, whether through the ownership of voting securities, by
contract or otherwise;     “Accenture Group” means Accenture and the Accenture
Affiliates;     “Accenture Knowledge Capital” means any reports, documents,
templates, studies, software programs in both source code and object code,
specifications, business methods, tools, methodologies, processes, techniques,
analytical frameworks, algorithms, know-how, processes, products documentation,
abstracts and summaries thereof, and other work product and materials (i)
existing prior to commencement of the Services, (ii) developed outside the scope
of the Services, or (iii) arising from the performance of the Services that are
not part of the Deliverables (whether conceived or developed or lawfully
acquired by Accenture Group individually or jointly with the XL  

 

Commercial-in-Confidence 
4 
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

 

Group and others), that are proprietary to the Accenture Group or to third
parties, including all Intellectual Property Rights therein and together with
any derivatives, enhancements and/or modifications thereto whether or not
developed as part of the Services.

“Accenture QA” means Accenture’s internal quality assurance processes and
measures referred to in clause 27.4 which are confidential to Accenture;

“Acceptance Criteria” means material conformity with the specifications of the
applicable WPDR or SOW and any specific acceptance criteria documented and
agreed in the relevant WPDR or SOW (as updated by mutual agreement between the
Parties);

“Acceptance Test” means the relevant acceptance tests referred to in Schedule 5;

“ADM” means the various and applicable Accenture Delivery Methodologies followed
by Accenture in the performance of the Services. ADM is part of Accenture
Knowledge Capital;

“Agreement” means this document and any schedules, appendices and attachments
hereto as amended and supplemented from time to time (including any WPDRs,
Statements of Work and Change Control Notices executed by the Parties);

“Arrangement Letters” means the arrangement letters relating to certain services
provided by members of the Accenture Group to members of the XL Group prior to
the date of this Agreement and including the arrangement letter between (1)
Accenture AG and (2) XL Services Switzerland in relation to the Operational
Transformation Program Phase 2 –stages 1 and 2 (countersigned by XL Services
Switzerland on 22 September 2007), Operational Transformation Program Phase 3
(Initial Mobilisation) dated 21 January 2008.

“Assumptions” means the assumptions relating to the Project and the Services
stipulated or referred to in this Agreement including its Schedules, any WPDRs
and Statements of Work upon which the agreed terms pertaining to the Services or
Project are based;

“Business Day” means a day when clearing banks are ordinarily open for business
in the City of New York, NY (other than a Saturday or Sunday);

“Capacity Services” means the capacity services to be provided by Accenture to
XL described in Clause 5.2 and Schedule 4;

“Change Control Procedure” means the procedure detailed in Schedule 7 pertaining
to the variation of this Agreement or any WPDR or Statement of Work;

“Change Notice” means the notice given in accordance with Schedule 7 which
specifies the change(s) agreed between the Parties;

"Charges" means the fees and expenses payable to Accenture under this Agreement;

 

   

 

 

 

Commercial-in-Confidence 
5 
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

 

"Confidential Information" means (a) any and all information (whether
commercial, financial, technical or otherwise) relating to the disclosing party
and XL Affiliates and Accenture Affiliates as the case may be, their respective
employees, sub-contractors, customers and suppliers, including as to their
respective products, services, methods, plans or business affairs, disclosed to
or otherwise obtained by the recipient party under or in connection with any
Services, Project and/or this Agreement and which is designated as being
confidential or which is by its nature clearly confidential and (b) any and all
information which has been derived or obtained from information described in (a)
above. Confidential Information also includes Accenture Knowledge Capital and
Custom Components;

“Custom Components” means reports, documents, templates, studies, software
programs in both source code and object code, specifications, business methods,
tools, methodologies, processes, techniques, analytical frameworks, algorithms,
knowhow, processes, products, documentation, abstracts and summaries thereof,
and other work product and materials which are developed by Accenture or the
Parties jointly during the course of the Services and supplied as, or as part
of, a Deliverable which are business specific to the XL Group, but excluding,
any Accenture Knowledge Capital;

“Data Privacy Laws” has the meaning given to it in Clause 28.1;

“Defect” means a defect (i) of Severity Level 1-3, as described in Annex 1 of
Schedule 5, in a Warranty Item (ii) that materialises after a Warranty Item is
put into live operation (iii) which prevents that Warranty Item from functioning
in conformity with the test model based on the functional specifications stated
in the applicable WPDR or SOW and (iv) which was tested for during the UAT for
the relevant Warranty Item;

"Deliverables" means reports, documents, templates, studies, software programs
in both source code and object code, specifications, business methods, tools,
processes, analytical frameworks, algorithms, products, and other work product
and materials which are originated and prepared for XL by Accenture (either
independently or in concert with XL or third parties), specified as Deliverables
in Schedule 1, a WPDR or a Statement of work and delivered to XL during the
course of the Services. Deliverables may comprise Custom Components and/or
Accenture Knowledge Capital;

“Dependencies” means the dependencies on and responsibilities of XL, XL
Affiliates and XL Personnel specified in this Agreement, including any
particular tasks and responsibilities specified in Schedule 1, a WPDR or
Statement of Work as Dependencies;

"Effective Date" means the date of this Agreement;

"Equipment" means any computers, software, computing facilities, communications
links and other equipment and items which XL is responsible for providing in
connection with the Services;

“Force Majeure Event” means acts, events, omissions, happenings or
non-happenings beyond the reasonable control of a party including acts of God,
severe weather, fire, explosion, flood, drought, earthquake, disease, epidemic,
quarantine,

       

 

 

Commercial-in-Confidence 
6
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

 

strikes, labour shortages, work stoppages, slow downs or other industrial
disputes, riots or civil disturbances, war, acts of terrorism, sabotage, acts of
government, local government or regulatory bodies or any accident causing damage
to or destruction, in whole or in part, of the equipment or property necessary
to perform the Services;

“Initial Term” has the meaning given to it in Clause 34.1;

“Intellectual Property Rights” means all copyright, trade marks, patents, design
rights, database rights, business or domain names, inventions and all other
intellectual property rights of a similar nature recognised in any jurisdiction
whether registered or not and any applications or rights for registration
associated therewith;

“Key Personnel” means the individuals named in Schedule 11 (or their agreed
replacements or substitutes from time to time);

“License Agreement” means the agreement between the Parties in relation to
Licensed Proprietary Asset described in the Schedule thereto executed on or
around the Effective Date;

“Licensed Proprietary Assets” means Accenture Claim Components Solution V. 7.1
as described in the Schedule to the License Agreement, and any other assets
which are owned or licensed by Accenture or Accenture Affiliates which Accenture
may license to XL pursuant to the terms of mutually acceptable license
agreements;

“Losses” means losses, liabilities, damages, actions, claims, costs and expenses
(including reasonable legal fees and disbursements);

“Mandatory Change” means a proposed or actual change to this Agreement which
either Party reasonably maintains, after thorough evaluation, is required in
order to comply with applicable law or regulation;

“Minimum Effort Level” means the minimum number of man-days for Accenture’s
performance of Transformation Services upon which the discount on Accenture’s
fees are conditional, as specified in Clause 15 of Schedule 3 (Charges);

“New Services” means services which are not part of the Transformation Services
and which XL may wish to procure and Accenture may wish to provide pursuant to
an agreed SOW as referred to in clause 4;

“OT Programme” means the operational transformation program XL is carrying out
in its insurance business which comprises organisational restructuring, process
re-engineering and the modification and installation of XL’s applications suite
in respect of which Accenture Affiliates have provided certain services to XL
Affiliates pursuant to separate contractual arrangements detailed in the
Arrangement Letters;

“Parties” means the parties to this Agreement; Accenture LLP and XL Global
Services, Inc. (each a “Party”) and any permitted successor or assignee of such
Parties;

   

 

 

 

 

Commercial-in-Confidence 
7
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

 

“Programme Plan” means the plan annexed to Schedule 1 depicting the timeline for
the Transformation Services;

"Project" means the project described in the relevant WPDR or SOW;

“Project Plan” means any project plan or timetable specified in Schedule 1 or
the relevant WPDR or SOW;

“Relief Event” has the meaning ascribed to it in Clause 12.4 and any other event
expressly specified to be a Relief Event including in Clause 25.3, Schedule 5
and Schedule 10;

“Service Location” means the location(s) from which the Services will be
delivered specified in Schedule 1 or the applicable WPDR or SOW;

"Services" means all work and services to be provided to XL by Accenture
pursuant to this Agreement and any WPDR or Statements of Work;

“Services QA” means the periodic quality assurance reviews the Parties agree to
perform in respect of the Services as specified in Clause 22.12;

"Statement of Work" means a document substantially similar in form to that set
forth at Schedule 2 which is completed and signed by XL and Accenture in
relation to a Project which sets out the details of the Project, including the
services, timescales, fees and the charging basis and other matters specific to
that Project (and “SOW” shall be construed accordingly);

“Software” means source code and object code, operating system software or other
computer programs, in whatever form or media;

“Software Deliverables” means Deliverables solely consisting of Software;

“System Release” means a release of major Software to deliver all or a
substantial part of a Capability Release as specified in Schedule 1 or the
relevant WPDR;

“Taxes” has the meaning ascribed to it in Clause 24;

“Term” means the term of this Agreement, including the Initial Term and any
agreed extension thereto;

“Termination Compensation” means the charges payable by XL to Accenture upon
termination of this Agreement specified in Schedule 3 or any specified in an
SOW;

“Transformation Services” means the transformation services to be provided by
Accenture to XL as specified in Schedule 1 and the WPDRs;

“UAT” means the user acceptance test that XL shall perform in accordance with
Schedule 5;

 

 

Commercial-in-Confidence 
8
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

 

“Virus” means any software virus, spyware, trojan horse, logic bomb, malware or
other analogous code whose purpose is to prevent all or part of an IT system or
any Software from being used in the manner in which it was intended;

“Warranty” means the warranty provided by Accenture in respect of Warranty Items
specified in Schedule 5;

“Warranty Item” means a Software Deliverable that is a System Release developed
by Accenture or jointly by Accenture and XL Personnel in circumstances where
Accenture provides at least 50% of the man-day effort and management control of
the work set out in the relevant WPDR;

“Warranty Period” means the period of 30 days from the date on which a Warranty
Item is put into a live production environment provided this is within three
weeks (or such other reasonable period specified in the applicable WPDR as
amended by the Change Control Procedure as necessary) of UAT completion of such
Warranty Item;

“Working Day” means a day (other than a Saturday or Sunday or public holiday) in
any jurisdiction in which the Services (or any part of them) or any activities
under or in connection with this Agreement are to be performed or are being
performed;

“WPDR” means the Work Packet Definition Report agreed between the Parties in
accordance with Clause 3.3;

“WPDR Process” means the process for the Parties to agree WPDRs set out in
Schedule 10;

“XL Affiliate” means any other person that, directly or indirectly, through one
or more intermediaries, is controlled by or under common control with XL that is
listed in Schedule 8 (as amended by mutual agreement of the Parties from time to
time). For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such person, whether through the ownership of voting securities, by
contract or otherwise;

“XL Group” means XL and the XL Affiliates;

“XL Information” means all information, documentation and participation,
including decisions and approvals, provided by XL, XL Affiliates, or parties
acting on their behalf, to Accenture or Accenture Affiliates in connection with
the Services;

“XL Insurance” or “XLI” means the global insurance business segment of the XL
Group;

“XL Personnel” means the directors, employees, agents, contractors,
sub-contractors or suppliers of the members of the XL Group and any other
parties acting on behalf of any other member of the XL Group;

 

 

 

 

Commercial-in-Confidence 
9 
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

 

“XL Pre-Existing Rights” means the ownership rights, including Intellectual
Property Rights of the XL Group, in any proprietary data, information, tools,
templates, intellectual capital, know-how, methodologies, or other materials or
items developed or acquired by the XL Group prior to the execution of this
Agreement or developed outside the scope of this Agreement, and any
enhancements, modifications and/or improvements thereto;

“XL Supplied Materials” means any and all materials which are proprietary to the
XL Group or any third party supplier (other than Accenture) together with any
enhancements or modifications thereto, the use of which is required by Accenture
in connection with the Services; and

“Year” means the period of 12 months immediately following the Effective Date,
and each subsequent period of 12 months thereafter during the Term (and
references to numbered Years shall be construed accordingly).

    2      Interpretation     2.1      In this Agreement:        

The headings and contents page of this Agreement are included for convenience
only and are not to be used in construing any provision of the Agreement;

Words importing a gender include every gender, references to the singular
include the plural and vice versa and words denoting persons include individuals
and bodies corporate, partnerships, unincorporated associations and other bodies
(in each case, wherever resident and for whatever purpose) and vice versa;

References to this Agreement or any other document are to this Agreement or that
document as in force for the time being and as amended from time to time in
accordance with this Agreement or that document (as the case may be);

References to recitals, clauses, schedules and appendices are to recitals and
clauses of, schedules to and appendices to schedules of this Agreement and
references in a schedule or an appendix to a part or paragraph are to parts or
paragraphs of that schedule or appendix;

Unless the context requires otherwise, a reference to a statute, statutory
provision or subordinate legislation (as so defined) shall be construed as
including a reference to that statute, provision or subordinate legislation as
in force at the date of this Agreement and as from time to time modified or
consolidated, superseded, re-enacted or replaced after the date of this
Agreement; and

The words "other", "includes", "including" and "in particular" do not limit the
generality of any preceding words and any words which follow them shall not be
construed as being limited in scope to the same class as the preceding words
where a wider construction is possible.

   

 

 

Commercial-in-Confidence 
10
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

PART B - SERVICES     3      Transformation Services     3.1      XL is
responsible for and shall control the OT Programme.     3.2      Accenture will
provide and XL will procure the Transformation Services during the Term in
accordance with this Agreement in order to support XL in the delivery of the OT
Programme.   3.3      The Parties acknowledge that the OT Programme is an
iterative process the requirements of which will be more fully understood during
the course of the Term. The Transformation Services described in Schedule 1
reflect the intentions of the Parties at the Effective Date. The Parties
acknowledge that the Transformation Services require further definition and
development in the form of drawing up WPDRs in accordance with the WPDR Process
which will include relevant details as to scope, deliverables and respective
responsibilities.   3.4      Throughout the Term, the Parties will co-operate in
good faith and use all commercially reasonable efforts to ensure that the WPDR
Process is complete in respect of each work packet at least one (1) month prior
to the scheduled commencement of that work packet save in relation to those work
packets in respect of which WPDRs are appended to this Agreement at Appendix 3.
The parties shall ensure that any dispute between them is escalated promptly
through the governance and dispute resolution procedures to achieve rapid
resolution.   3.5      In the event, that Accenture provides any services to, or
on behalf of XL, without executing a WPDR in accordance with this Agreement,
such services shall be subject to the terms and conditions of this Agreement.  
3.6      Accenture shall be a preferred supplier across XLI and GBS and business
partner of the XL Group for the OT Programme. Prior to procuring any services
from third parties for the benefit of XLI which Accenture or Accenture
Affiliates may be able to provide, including application maintenance services,
members of the XL Group shall keep members of the Accenture Group informed about
major opportunities / projects and provide Accenture with the opportunity to bid
on such opportunities and projects.   3.7      Accenture shall be the exclusive
provider of the Transformation Services. XL shall not engage (and shall procure
that XL Affiliates shall not engage) other services provider(s) to perform all
or any part of the Transformation Services without the prior written agreement
of Accenture, which shall not be unreasonably withheld.   3.8      XL (and/or XL
Affiliates), may perform itself or acting reasonably, and in consultation with
Accenture, contract with a third party to perform any service for the OT
Programme that is outside the scope of the Transformation Services, including
systems development, operations and related services to augment or supplement
the Transformation Services. In the event XL (and/or XL Affiliates) performs
itself or contracts with a third party to perform any such service, Accenture
shall cooperate in good faith with XL (and/or XL Affiliates) and any such agreed
third party providers to the extent reasonably required.  

 

Commercial-in-Confidence 
11
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

3.9      For the avoidance of doubt, nothing in this Agreement shall prevent any
member of the Accenture Group from providing services the same or similar to the
Services to any other party at any time, provided that Accenture, Accenture does
not breach its obligations under this Agreement in respect of any XL
Confidential Information or XL owned Intellectual Property Rights.     3.10     
The Parties may jointly designate from time to time certain key personnel, as
set out in Schedule 11 (“Key Personnel”). Accenture and XL will cause each of
the Key Personnel to devote sufficient time necessary to perform their
responsibilities specified in this Agreement. With respect to the appointment of
the initial and any replacement Key Personnel, the Parties will cooperate with
each other to fill the Key Personnel positions with individuals who are
reasonably acceptable to the other Party. Before assigning an individual to a
Key Personnel position, whether as an initial assignment or a replacement, the
employing Party will (i) notify the other Party of the proposed assignment; (ii)
introduce the individual to appropriate representatives of the other Party; and
(iii) subject to applicable law, obligations of confidentiality and the
employing Party’s standard personnel practices, provide the other Party with a
curriculum vitae, and any other information about the individual reasonably
requested by the other Party. If the other Party has a good faith objection to
any such assignment within 5 Business Days, the employing Party will not assign
the proposed individual, and will propose to the other Party the assignment of
another individual of suitable ability and qualifications, within a mutually
agreed upon timeframe.   3.11      Except in the event of cessation of
employment, death, illness, injury, or disability, either Party will notify the
other Party in writing at least 30 days prior to replacing any personnel serving
in a Key Personnel position. In the event of any replacement of personnel
serving in a Key Personnel position, the employing Party will provide for an
appropriate transition (overlap) period for the new individual and use
reasonable efforts to minimise any disruption such replacement may cause in the
performance of that Party’s obligations under this Agreement.   4     
Statements of Work for New Services   4.1      From time to time the Parties may
execute SOW’s under this Agreement in respect of New Services. Notwithstanding
the foregoing, nothing in this Agreement shall obligate XL to procure or
Accenture to provide any New Services unless the Parties execute a SOW. Each SOW
shall be executed by an authorized representative of XL and Accenture. Each
properly executed SOW shall be deemed, upon its full execution, to be
incorporated into this Agreement and the terms and conditions set forth in this
Agreement shall govern the New Services, except for provisions in this Agreement
which are specifically excluded or modified in such SOW.   4.2      Each SOW
shall, to the extent applicable, generally conform to the format as set forth in
Schedule 2 to this Agreement.   4.3      Each such SOW shall constitute a
separate agreement between XL and Accenture for the Project described therein.  
4.4      No member of the Accenture Group is obliged to provide any services not
expressly specified in Schedule 1 unless and until the Parties execute a SOW or
WPDR and the terms and conditions of this Agreement shall apply to all such
Services unless modified by that SOW or WPDR.        

 

Commercial-in-Confidence 
12
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

4.5      XL shall not be obligated to pay for any services not expressly
specified in Schedule 1 unless and until the Parties execute a WPDR or any SOW
and the terms and conditions of this Agreement shall apply to all such Services.
    5      Support Services   5.1      Any application maintenance or support
services which may be required by XL from Accenture from time to time in
connection with the Transformation Services shall be the subject of a separate
agreement which will specify applicable terms pertaining to such services.  
5.2      Accenture will provide Capacity Services during the Term in accordance
with and subject to the terms of this Agreement. Capacity Services means the
provision of non- consulting technical resources to work on a full-time basis
for a minimum period of 3 months, or as otherwise agreed between the parties,
per resource, within the XL Global Business Services under the direction and
supervision of XL and/or XL Affiliates and/or XL Personnel. XL shall be
responsible for its operation and use of the Capacity Services. XL hereby
commits to a minimum volume of use and duration of Capacity Services of 15
Accenture resources per year with an average of 25 Accenture full-time resources
per year over the period of three years commencing a maximum of three months
following the Effective Date. The Charges in respect of Capacity Services shall
be determined in accordance with Schedule 4. Such Charges shall be excluded from
the calculation of Eligible Fees for the purposes of the Risk/Reward Mechanism.
The Parties acknowledge that XL’s specific Capacity Services requirements (in
relation to skills, timing and location) will be further defined as set out in
Schedule 4.   6      XL Affiliates   6.1      XL may extend the benefit of the
Services to other XL Affiliates subject to Clause 31.5.   7      Additional
Terms   7.1      If the Services include the provision of Software and/or other
proprietary materials (including Licensed Proprietary Assets), XL (and/or XL
Affiliates and/or contractors or sub-contractors of the XL Group) may from time
to time be required to agree to additional appropriate terms pertaining to the
license and use of such Software and/or other proprietary materials which may be
included as “Special Conditions” in a SOW or WPDR or may be in the form of a
separate agreement with Accenture or a third party.   8      Accenture Alliances
  8.1      Accenture agrees to extend its network of technology provider
relationships on behalf of XL. For agreed upon technologies, where Proquire LLC
(a wholly owned subsidiary of Accenture) (“Proquire”) can offer equal to, or
more favourable, pricing and/or terms than XL can obtain from other sources, XL,
at its sole option, may acquire such hardware and software technologies directly
from Proquire.  

 

Commercial-in-Confidence 
13
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

8.2      Accenture has alliance relationships with third party product and
services vendors. As part of many such relationships, Accenture is able to
resell certain products and services and/or may receive compensation from
vendors in the form of fees or other benefits in connection with the marketing,
technical and other assistance provided by Accenture. XL acknowledges that such
relationships may be beneficial to Accenture and assist in its performance of
the Services. In the event Accenture recommends a vendor to XL that is an
Alliance partner of Accenture, Accenture agrees to so advise XL in writing of
the existence of such an alliance relationship.     9      Outsourcing   9.1   
  Any business process outsourcing services provided by any member of the
Accenture Group are excluded from the scope of this Agreement and shall be the
subject of a separate written agreement.  

PART C - OPERATIONAL

10      Joint Responsibility   10.1      The Parties acknowledge that the
Transformation Services is a joint effort of activity in delivering the OT
Programme which is intended to be achieved using a contribution of the
knowledge, resources and skills of both Parties, and third party support
contracted by each Party.   10.2      XL and Accenture acknowledge that the
nature of the Services requires timely, active and positive good faith
co-operation between the Parties to resolve any issues not foreseen at the time
of commencement of the Services and each party will co-operate in good faith
with the other to resolve such issues in a timely and reasonable manner.   11   
  Dependencies and Responsibilities   11.1      XL acknowledges and agrees that
in order to perform the Services in accordance with the terms and conditions of
this Agreement Accenture is dependent upon XL’s and XL Affiliates’ compliance
with its (and their) obligations and dependencies under this Agreement.   11.2 
    XL shall:     11.2.1 Pay all Charges which are not in good faith dispute
that are due in respect of the Services pursuant to this Agreement;     11.2.2
Be solely responsible for its use and operation of the Services and any
Deliverables, including the implementation of any recommendations and advice,
and any consequences therefrom;     11.2.3 Be solely responsible for determining
whether the Services and Deliverables meet the XL Group’s requirements,
including business, compliance and policy requirements;  

 

Commercial-in-Confidence 
14
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

11.2.4      Be solely responsible for its compliance with all applicable laws
and regulations;   11.2.5      Perform (and procure performance by XL Affiliates
and XL Personnel where applicable) responsibilities and Dependencies set out in
this Agreement or otherwise reasonably required in connection with the Services;
  11.2.6      Obtain, in advance of Accenture’s use, any consent necessary for
Accenture (and any Accenture Affiliate) to use each item of XL Supplied
Materials;   11.2.7      Ensure XL and XL Affiliates have adequate XL Personnel
to fulfil their obligations in respect of the Services; and   11.2.8     
Procure that XL Personnel cooperate with Accenture in connection with Services
and are bound by appropriate confidentiality undertakings in respect of
Deliverables and other Accenture Group Confidential Information.  

11.3      Accenture shall be responsible for:     11.3.1      Compliance with
all laws and regulations applicable to its business;     11.3.2      Performing
(and procuring performance by Accenture Affiliates and Accenture Personnel where
applicable) its obligations set out in this Agreement;     11.3.3      Providing
adequate numbers of personnel in accordance with Clause 29.4; and     11.3.4   
  Procuring that its personnel and subcontractors cooperate with XL during the
performance of the Services and are bound by appropriate confidentiality
undertakings in respect of XL Group Confidential Information.   11.4      XL
will provide (or will procure), free of charge, to Accenture (or Accenture
Affiliates if requested) the following throughout the continuance of the
Services:     11.4.1      Reasonable and sufficient access to XL Personnel and
XL Affiliates (consistent with the OT Programme requirements) who are involved
with or whose involvement is required in connection with the Services;    
11.4.2      To the extent Accenture's (or Accenture Affiliates’) personnel need
to work at the premises of XL and/or XL Affiliates a suitable and safe working
environment and normal office services as XL generally makes available to its
employees located at the premises in which Accenture or Accenture Affiliates
will be rendering services , including desks, storage, furniture and other
normal office equipment support, adequate computer resources, photocopying
facilities, telephone and facsimile equipment and services (including voice mail
services), stationery (excluding Accenture specific items), postal and courier
services, archiving facilities, general office supplies, security and janitorial
support, parking) and such other items, services and resources as the Parties
may agree are reasonably necessary for Accenture to perform its obligations
under this Agreement. By mutual agreement the Parties may determine alternative
office locations which may not necessarily be collocated at an XL office
location

 

 

Commercial-in-Confidence 
15
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     


--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

   depending on space availability, provided that such separate office location
(1) generally conforms to the requirements set forth in this Clause, (2) enables
the relevant Accenture and XL teams to be co-located, (3) is within a reasonably
convenient distance to XL offices to which such teams require access;     11.4.3
Any Equipment. XL will ensure that any Equipment it is responsible for providing
to enable Accenture to provide the Services is properly installed and is
reasonably sufficient and suitable (consistent with the OT Programme
requirements) for its purpose and that any adjustments which may be required are
carried out expeditiously. XL is responsible, at its own expense, for the
reasonably prompt and continuing availability to Accenture (or Accenture
Affiliates) of the Equipment in good working order throughout the duration of
the Services consistent with such standards as XL generally makes available to
its own employees; and     11.4.4 Prompt access to XL Information reasonably
required by Accenture to perform the Services. XL will ensure that all XL
Information is complete, accurate, and reliable in all material respects and is
provided on a timely basis. Accenture shall be entitled to rely on XL
Information and will not be responsible for the verification, correction or
amendment of the same.          12      Relief Events   12.1      Upon the
occurrence of a Relief Event, the Party who first becomes aware of the Relief
Event shall notify the other Party as soon as reasonably practicable. The
Parties shall then co-operate in good faith and use commercially reasonable
efforts to propose and agree workarounds to address and minimise the impact to
the Services resulting from a Relief Event. Any changes to the scope of the
Services as a result of a Relief Event shall be agreed through the Change
Control Procedure.   12.2      If and to the extent that any delay or failure by
Accenture to perform its obligations under this Agreement is directly caused by
a Relief Event, Accenture’s liability for such delay or failure will be excused
and/or there will be an equitable adjustment of the Charges and in any time
permitted for performance of the Services. For the avoidance of doubt, the
foregoing shall not apply if and to the extent that a Relief Event is solely and
directly caused by Accenture’s breach of its obligations under this Agreement.  
12.3      “Relief Event” means any of the following:     12.3.1 Breach by XL (or
XL Affiliates) of its (or their) obligations under this Agreement or a SOW,
including non-performance of any Dependencies, or any act or omission by XL, XL
Affiliates or XL Personnel which has a detrimental effect on the Services;    
12.3.2 Act or omission of or by Accenture resulting from Accenture's reasonable
reliance on an act, instruction or direction of XL, XL Affiliates or any XL
Personnel, in relation to the performance of all or any part of the Services or
any other obligations;         

 

Commercial-in-Confidence 
16
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

  12.3.3      Material error or omission in XL Information or other data,
information or materials provided to the Accenture Group by or on behalf of XL
which contributes to Accenture’s failure to perform its obligations;     12.3.4 
    Infringements of third party Intellectual Property Rights by XL, XL
Affiliates or XL Personnel;     12.3.5      Violations of law or regulation by
XL, XL Affiliates or XL Personnel;     12.3.6      Service or resource
reductions or specific tasks, testing procedures or other services which are
given priority as requested or approved by XL;     12.3.7      Significant
change in the manner in which XL conducts its business;     12.3.8      Force
Majeure Event;     12.3.9      Material act or omission of a third party
(excluding Accenture's subcontractors);     12.3.10      Consequence of acting
in accordance with a change to the Services made through the Change Control
Procedure which was required by XL but reasonably advised against by Accenture
in writing to XL; or     12.3.11      Assumption(s) proving to be incorrect
which have a material, individual or cumulative, impact on all or any part of
the Services to which the relevant Assumption relates.   12.4      If Accenture
incurs additional direct costs in performing the Services as a direct result of
any Relief Event, then (without prejudice to its other rights and remedies) it
shall be entitled to recover such reasonable additional direct costs from XL
provided that it has agreed such additional direct costs with XL prior to
incurring them.   13      Subcontractors   13.1      Accenture shall not employ
or engage sub-contractors for carrying out all or any part of the Services
without XL’s prior written consent save that Accenture may employ as
subcontractor or otherwise draw on the resources of (i) Accenture Affiliates,
(ii) individual contractors (whether acting as individuals or via service
companies) and (iii) third party subcontractors provided that the actual or
reasonably anticipated value of the subcontractor fees does not exceed the
greater of $100,000 in total in any Year or 4% of the fees due to Accenture for
the applicable WPDR or SOW. Any such sub- contracting will not relieve Accenture
from its obligations under this Agreement.   13.2      Except as provided in
Clause 13.1, prior to subcontracting any of the Services to a third party,
Accenture shall notify XL of the proposed subcontractor, provide XL with any
information XL may request with respect to such subcontractor, and obtain XL’s
written approval of such subcontractor. No subcontracting shall release
Accenture from its responsibility for its obligations under this Agreement or
the SOWs. Accenture shall be responsible for the work and activities of any
subcontractors, including compliance with the terms and conditions of this
Agreement and the SOWs.  

 

Commercial-in-Confidence 
17
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

  Accenture shall be responsible for all payments to any subcontractors.
Accenture shall promptly pay for all services, materials, equipment and labour
used by subcontractor in providing the Services and keep XL’s premises and
equipment free of all liens. In the event that Accenture has not paid any amount
owed to a subcontractor in connection with Services provided by such
subcontractor pursuant to this Agreement, XL may, in its sole discretion,
withhold an amount from the Charges that is equal to such unpaid amount until it
is paid by Accenture to the subcontractor. XL shall have the right to revoke its
approval of any subcontractor and to direct Accenture to remove or replace such
subcontractor if, in XL’s reasonable opinion, (i) the subcontractor’s
performance is deficient, (ii) XL has concerns as to subcontractor’s ability to
perform the applicable Services or (iii) the subcontractor has made a
misrepresentation in connection with any information provided to XL or Accenture
pursuant to this Clause. In such circumstances, Accenture shall be provided with
a reasonable period of time to replace the sub-contractor and the parties shall
agree any necessary alteration to the Services in accordance with the Change
Control Procedure.   14      Timetable   14.2      Any timetable or Project Plan
will be an estimate only unless such timetable or Project Plan is expressly
agreed to be a binding commitment as part of a fixed price WPDR or SOW.   14.2 
    The Parties shall work together in good faith to manage the Project Plan.
Accenture shall use reasonable endeavors to perform the Services in accordance
with any timetable or Project Plan.   15      Acceptance and Warranty   15.2   
  The provisions relating to acceptance and Warranty are specified in Schedule
5.   16      Governance   16.2      The governance arrangements and procedures
relating to this Agreement are detailed in Schedule 6.   16.2      Schedule 6
also documents the arrangements agreed between the Parties relating to the
Governance of the OT Programme. Accenture’s role in relation to such Governance
Procedures is part of the Programme Management Workstream described in Schedule
1.   17      Change Control Procedure   17.2      The Parties will agree changes
to this Agreement as required in accordance with the Change Control Procedure
detailed in Schedule 7.   17.2      A Change Notice will not be valid unless and
until executed by the Parties in accordance with Schedule 7.  

 

Commercial-in-Confidence 
18
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

18      Electronic Communication   18.2      Subject to Clause 38, the Parties
may correspond, communicate and convey information to each other by email or
other electronic means for normal operational communications. Each party is
responsible for its own security measures in relation to such communications and
neither party shall be liable to the other for any loss, damage, expense or
inconvenience caused by the loss, delay, interception or corruption of any
electronic communication due to any reason beyond a party’s reasonable control.
  19      Regulatory compliance   19.1      Notwithstanding anything in this
Agreement, XL agrees and acknowledges that nothing in this Agreement is intended
to constitute an offer to provide services or will result in services and/or
activities which will or may require Accenture and/or any Accenture Affiliates
and/or their personnel to be otherwise regulated, licensed or registered with or
by an insurance and/or other authority or regulator, including without
limitation, licensure and registration as an insurance producer, insurance
agent, insurance intermediary, insurance adjuster, third party administrator,
registered representative and/or broker dealer. Accenture and Accenture
Affiliates and their personnel do not intend and will not be required to provide
professional advice with respect to accounting, legal and regulatory compliance
or similar areas. Any activities in these areas which are included within the
Services are limited to clerical tasks and do not include any activities which
may be subject to licensure, certification and/or registration in any
jurisdiction. XL acknowledges that it will be ultimately responsible for
determining whether any of XL’s and/or XL Affiliate’s business practices or
processes in connection with the Services comply with applicable insurance,
financial services, accounting and/or tax laws and regulations (and any changes
thereto). XL’s current guidelines with respect to compliance with such laws and
regulations are set forth in Schedule 9. Any changes to the scope of the
Services due to changes in such laws and regulations or Schedule 9 shall be
handled through the Change Control Procedure and at XL’s cost and expense.  
19.2      Each Party is responsible for compliance with all law and regulation
applicable to its business and operations and for monitoring changes to the
same.   19.3      XL shall be responsible for directing Accenture’s performance
of the Services in accordance and compliance with law and regulation applicable
to XL Group’s business. XL and Accenture understand that there are numerous
statutes, regulations and other provisions applicable to the XL Group’s
business. If and to the extent that XL becomes aware, at any time, of existing
or new law or regulation applicable to the XL Group’s business which affects the
Services or Accenture’s performance of the Services, XL shall notify Accenture
immediately and Clause 20 shall apply.   19.4      Without prejudice to Clause
19.2, each party will retain responsibility for its compliance with all
applicable export control laws and economic sanctions programs relating to its
respective business, facilities, and the provision of services or products to
third parties. Accenture will not be required by the terms of this Agreement to
be directly or indirectly involved in the provision of goods, software, services
and/or technical data that may be        

 

Commercial-in-Confidence 
19
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

  prohibited by applicable export control or economic sanctions programs if
performed by Accenture.   19.5      Applicable export control or economic
sanctions programs may include U.S. export control laws such as the Export
Administration Regulations and the International Traffic in Arms Regulations,
and U.S. economic sanctions programs that are or may be maintained by the U.S.
Government, including sanctions currently imposed by the US Department of
Treasury Office of Foreign Asset Control against designated sanctioned countries
, as well as Specially Designated Nationals and Blocked Persons programs. The
Parties will comply with U.S. export control and U.S. economic sanctions laws
with respect to the export or re-export of U.S. origin goods, software, services
and/or technical data, or the direct product thereof.   19.6      Prior to
providing a party any goods, software, services and/or technical data subject to
export controls controlled at a level other than EAR 99/AT the providing party
will provide written notice to the receiving party specifying the nature of the
controls and any relevant export control classification numbers.   19.7     
Prior to XL contracting with any entity with respect to which Accenture will
provide any goods, software, services and/or technical data under this
Agreement, XL will take reasonable steps to ensure that any such provision of
goods, software, services and/or technical data to such entity is not subject to
restrictions or prohibitions under applicable export control or economic
sanctions programs.   19.8      XL is responsible for complying with any
applicable import compliance requirements which may apply to the XL Group’s
receipt of Services or Deliverables.   20      Regulatory Change   20.1      In
the event that a Party considers a Mandatory Change is required, it shall notify
the other Party as soon as reasonably practicable. The Parties shall then
co-operate in good faith and use commercially reasonable efforts to discuss and
agree whether a Mandatory Change is required, the nature and extent of the
Mandatory Change and shall seek to minimise the impact to the Services resulting
from a Mandatory Change.   20.2      If the Parties fail to agree a Change
Notice in respect of a Mandatory Change either party may terminate upon 90 days
notice, having first consulted with the other Party in accordance with Clause
20.1 above:     20.2.1      This Agreement if the Mandatory Change affects the
Services as a whole; or     20.2.2      Any affected WPDR or SOW if the
Mandatory Change affects only part of the Services.  

 

Commercial-in-Confidence 
20
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

21 Policies     21.1 Accenture shall use reasonable endeavors to procure that
its personnel working on XL’s premises comply with the reasonable requirements
of XL’s workplace security, administrative, safety and the spirit of other
reasonable corporate policies and procedures, as set out at the Effective Date
and listed in Schedule 13 to the extent such requirements are compatible and
consistent with Accenture’s own policies and procedures and practices.     21.2
At XL’s request, Accenture’s personnel shall attend one or more orientation
meetings (at such sites where such personnel are engaged or via tele-conference)
regarding XL's corporate compliance policies and procedures including, but not
limited to, on-site rules of behavior and workplace security. Accenture shall
also ensure that, while at any of XL's premises, its personnel obey all
reasonable instructions and directions issued by authorized XL personnel.    
PART D - FINANCIAL     22 Charges and Audit     22.1 In consideration of the
performance of the Services, XL will pay to Accenture the Charges:       22.1.1
In accordance with Schedule 3; and       22.1.2 In respect of Services performed
under a SOW, in accordance with the charges mechanism stated in the relevant
SOW.     22.2 If XL requests that the completion of any part of the
Transformation Services be delayed beyond the scheduled completion date in the
WPDR for any reason whatsoever, other than a default on the part of Accenture,
such delay and consequent adjustment to Charges shall be subject to mutual
agreement through the Change Control Procedure.     22.3 Accenture is not
obliged to provide any services other than the Services. If, with XL’s
agreement, Accenture provides ancillary or additional services relating to the
Services, such services shall be deemed as Services provided pursuant to this
Agreement for which XL will compensate Accenture on a time and materials basis
in accordance with the rates at Schedule 3 or the applicable SOW as applicable,
or where agreed, at a fixed price. Such agreement shall be documented in
accordance with the Change Control Procedure.     22.4 If the cost to Accenture
of the performance of the Services is increased by reason of the making or
notification by XL of any law or of any order, or regulation, or other provision
having the force of law that is applicable to the Services or any part thereof
the Parties will co-operate in good faith to assess and manage the impact of any
such events and the Charges and timetables will be adjusted accordingly, and
documented pursuant to Change Control Procedure.        

 

Commercial-in-Confidence 
21
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

22.5      The Parties acknowledge and agree that certain elements of the
Services are being provided offshore (i.e., outside the United States) to
leverage the use of lower cost offshore resources and the Charges are based, in
part, on the use of such lower cost resources. In the event any laws,
regulations or policies are promulgated, changed, amended or otherwise come into
effect at any time during the Term that were not reasonably foreseeable by
either Party at the Effective Date of this Agreement that impose taxes, tariffs,
restrictions or limitations on, or prohibit, the offshore portion of the
Services, in whole or in part, which result in a material increase in Charges
incurred by Accenture, Accenture will provide reasonable documentation to XL in
support of such increased costs. The Parties will then negotiate in good faith
to address the apportionment of such cost and/or alternative locations or
adjustments to Services.   22.6      Subject to Clause 22.9, each Party shall,
upon prior notice from the other (of not less than 30 days), provide the other
Party or its duly authorized representatives with reasonable access to such
financial records and supporting documentation as may reasonably be requested by
the other:     22.6.1      In the case of XL, to audit the Charges charged to XL
(and any costs or expenses to be paid or reimbursed by XL) to determine if such
amounts are accurate and in accordance with this Agreement and/or the applicable
WPDR or SOW. Information provided by Accenture shall include Accenture’s time
sheets (in summary printed format only).     22.6.2      In the case of
Accenture, to audit results for the purpose of determining the accuracy of the
Risk Reward Fee.   22.7      Each party shall bear its own costs and expenses
incurred in carrying out such audits, performed pursuant to this Clause 22.  
22.8      XL shall notify Accenture of the results of any audit as soon as
reasonably practicable. If, as a result of any audit carried out pursuant to
Clause 22.6, XL determines (acting reasonably) that Accenture has overcharged
XL, it shall notify Accenture of the amount of such overcharge. If there is any
disagreement as to the fact or extent of any overcharge, the matter shall be
dealt with in accordance with Clause 45. If Accenture agrees that there has been
an overcharge (or an arbitration finds that there has been an overcharge), it
shall promptly pay to XL the amount of the overcharge plus interest accrued from
the date such amount was paid to Accenture by XL. For purpose of this Clause
22.8, interest shall be calculated at a rate of one percent (1%) per month.    
If the audit reveals an undercharge, XL will pay Accenture, upon receipt of an
invoice, the amount of the undercharge in accordance with Clause 23.1.   22.9   
  The Party conducting the audit and its authorized representatives will conduct
such audits in a manner that will result in a minimum of inconvenience and
disruption to the business operations of the Party being audited, and a minimum
of interference with the performance of the Services. Audits may be conducted
only during normal business hours on Working Days and no more frequently than
once in any Year. XL and its authorized representatives will not be entitled to
audit or access: (i) data or information of other customers or clients of
Accenture; (ii) any information relating to the costs (other than expenses
incurred by Accenture personnel), profit margins or overheads of  

 

Commercial-in-Confidence 
22
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

  the Accenture Group under this Agreement or any other agreement or otherwise;
(iii) any other Confidential Information of the Accenture Group that is not
strictly relevant for the purposes of the audit. Accenture and its authorized
representatives will not be entitled to audit or access any Confidential
Information of the XL Group that is not strictly relevant for the purpose of the
audit. All information learned or exchanged in connection with the conduct of an
audit, as well as the results of any audit, constitutes Confidential
Information. XL will not use any competitors of Accenture (or any Accenture
subcontractor) to conduct such audits. Upon the request of XL, Accenture will
promptly identify any such competitors. The authorized representatives of the
Party conducting the audit will execute and deliver such confidentiality and
non-disclosure agreements and comply with such security and confidentiality
requirements as Accenture may reasonably require in connection with such audits.
  22.10      The Party being audited shall, at no extra cost, provide to the
Party conducting the audit reasonable and limited assistance in connection with
such audits provided that the demands on the time required from the audited
Party do not exceed 1.5 man-days per quarter.   22.11      Accenture shall
retain records and supporting documentation sufficient to document the fees paid
or payable by XL under this Agreement, in accordance with Accenture’s standard
record retention procedures, as in effect from time to time (but at a minimum
not less than three years from expiration or termination of the applicable SOW
or WPDR).   22.12      The Parties may agree to perform Services QA which shall
be conducted in a manner that will result in a minimum of inconvenience and
disruption to XL’s business operations, and a minimum of interference with the
performance of the Services. Such Services QA may be conducted only during
normal business hours on Working Days at a frequency and in accordance with a
process to be agreed between the Parties.     23      Payment   23.1      XL
will pay any amounts not subject to a bona fide dispute payable to Accenture
within forty five (45) days of the invoice date. XL will pay Accenture via
electronic funds transfer using ACH CCD + or CTX format to the following
account:     Bank = Chase Bank
Routing # = 071000013
Account # = 5311314
Account Type = Checking (not Savings)
Invoice Qualifier = IV (plus ten digit invoice #)   23.2      Any invoice not in
dispute remaining unpaid for more than forty five (45) days from the invoice
date, will (i) accrue interest at a rate of one percent (1%) per month (ii)
entitle Accenture to suspend performance of the Services after providing ten
(10) days written notice to XL of its intention to so suspend If there is a good
faith dispute with regard to a portion of an invoice, XL will provide notice and
detail of the dispute prior to the invoice due date, and will pay the undisputed
portion as provided in this Agreement. Upon resolution of the dispute, any
disputed amounts owed Accenture will be promptly  

 

Commercial-in-Confidence 
23
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

  paid with interest at the rate above, calculated from the date the amounts
were originally due to Accenture.   24      Taxes   24.1      “Taxes” shall
mean, collectively taxes, duties, levies, tariffs and other similar charges (and
any related interest and penalties), however designated and in all
jurisdictions, imposed as a result of the existence or operation of this
Agreement, all transactions contemplated herein and the delivery and use of the
Services attributable to periods on or after the Effective Date.   24.2     
Subject to Clause 24.6 Accenture shall solely be responsible for, and in no
event shall XL pay or be responsible for, any Taxes: (i) imposed on or with
respect to Accenture’s net or gross income, capital or franchise; (ii) in the
nature of any Accenture employee or contractor withholding taxes, FICA, Medicare
taxes, or other social security taxes, , unemployment insurance or other Taxes
relating to Accenture or contractor personnel performing Services hereunder;
(iii) imposed on, with respect to, or in connection with Accenture’s purchase of
any supplies, materials, equipment, software or services for use in providing
the Services; (iv) in the nature of Permits required to provide the Services;
(v) imposed by any federal, state, provincial or local taxing authority as
withholding taxes, or taxes in the nature of withholding taxes, on or with
respect to any amounts paid or accrued with respect to the Services to the
extent that tax is recoverable or creditable to Accenture; in such instances XL
shall be liable to pay Accenture only for that portion of such withholding tax
which is non-recoverable or non- creditable; or (vi) Taxes collected by
Accenture from XL which Accenture fails to remit to the applicable tax
authority. If any Taxes are assessed against XL which the Accenture had a
responsibility to collect or withhold and remit to the applicable tax authority,
but failed to do so, Accenture shall be responsible for any interest or penalty
related thereto.   24.3      If any taxing jurisdiction imposes after the
Effective Date a new sales, use, excise, value-added, services, consumption, or
other tax (“New Tax”) on the provision of the Services or any component thereof,
the parties shall cooperate in attempting to reduce the amount of such Tax to
the maximum extent feasible; provided, however, the foregoing shall not apply to
changes in tax rates . If any Taxes applicable to the Services are imposed on XL
as a result of Accenture’s transition of Services to a location other than the
initial location of XL’s facility, Accenture shall have full responsibility for
payment of all such Taxes; provided, however, Accenture will not be responsible
for new transaction taxes which may occur subsequent to the transition.   24.4 
    The parties shall cooperate with each other to enable the parties to
determine accurately their respective Tax liabilities and to reduce such
liabilities to the extent permitted by law and to appropriately allocate the
Taxes on the Services provided to the applicable taxing jurisdiction.
Accenture’s invoices to XL shall separately state the amount of any Taxes
Accenture is collecting from XL. Accenture shall provide to the other any resale
certificates, exemption certificates, treaty certifications, information
regarding out-of-state or out-of-country sales or use of equipment and services
and such other similar information as XL may reasonably request. Where
applicable, Accenture shall segregate all Charges, with sufficient specificity
as XL may reasonably request, into the following payment streams: (a) those for
taxable services; and (b) those for non-taxable services. In those instances
where the payment stream is for  

 

Commercial-in-Confidence 
24
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

  taxable services, Accenture shall also segregate the services which are
subject to different tax rates. Accenture shall be responsible for registering
with any applicable jurisdiction to which such Taxes are required to be remitted
and for remitting all Taxes it collects or withholds from XL to the applicable
taxing authority. To the extent that any sales, use, value-added, consumption or
goods and services tax is required by Law or is requested by XL to be separately
identified in Accenture’s billings to XL, Accenture shall separately identify
the tax on its invoices.     24.5 XL shall pay any sales, use, value-added,
consumption, and other similar taxes applicable to Accenture’s performance of
services under this Agreement on or after the Effective Date.     24.6 If
Accenture personnel provide the Services in a country or state other than the
Source Location then XL shall be responsible for reimbursing Accenture for an
amount equal to the amount which represents the difference between what the non
resident Accenture personnel would have incurred in tax in their Source Location
had they not been assigned overseas or to a different state and the additional
tax they have incurred in their Source Location and the overseas country or
different state as a result of being assigned to the Services ("Tax Equalisation
Amount"). Accenture shall provide to XL documentary evidence from the relevant
tax authorities to support the Tax Equalisation Amount.     PART E –
INTELLECTUAL PROPERTY     25 Intellectual Property Rights     25.1 All
Intellectual Property Rights belonging to a party prior to the date of this
Agreement, subject to the remainder of this Clause, any derivatives of such
rights shall remain vested in that party. Except as expressly provided herein,
neither party shall gain by virtue of this Agreement any rights of ownership in
any Intellectual Property owned by the other Party or any third party.     25.2
Accenture shall not obtain any rights in any XL Pre-Existing Rights or XL
Supplied Materials, save that XL grants to Accenture a global, royalty-free,
non-exclusive license, (with a right to sub-license to sub-contractors and
Accenture Affiliates) to use, modify and enhance the content of any relevant XL
Pre-Existing Rights and XL Supplied Materials to the extent and for the duration
required to meet its obligations under this Agreement and in connection with the
Services.     25.3 Any material delays in XL obtaining any required consent for
Accenture to use XL Supplied Materials shall constitute a Relief Event. Any
costs to XL that are associated with its carrying out these responsibilities are
not included in the Charges and will be expenses payable by XL. Accenture will
comply with restrictions on its use of XL Supplied Materials that are identified
to, and acknowledged by, Accenture. XL retains responsibility for its
contractual or other obligations to any third parties with respect to all XL
Supplied Materials. Under no circumstances shall Accenture be obligated to use
any XL Supplied Materials unless consents have been obtained in accordance with
   

 

 

Commercial-in-Confidence 
25
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

  Clause 11.2.6, but Accenture shall use its reasonable endeavors to procure an
appropriate work-around if necessary consents are not obtained or are refused.  
25.4      Unless otherwise specified in a WPDR or SOW, upon final payment of all
Charges due and payable in respect of the relevant Deliverable under or in
connection with this Agreement, Accenture shall, subject to Clause 25.7 and to
any restrictions applicable to any third-party materials embodied in the
Deliverables, assign the newly created copyright in the final version of the
Custom Components to XL. XL grants to Accenture and Accenture Affiliates a
non-exclusive, perpetual, paid up, worldwide license and right to use, modify
and reproduce the Custom Components for its internal business purposes
(including sharing it internally within the Accenture Group) and for the
purposes of providing the Services. Accenture acknowledges that, for the
purposes of the foregoing, the Custom Components shall be considered "works made
for hire" under applicable copyright law. After acceptance of a Deliverable by
the XL, and pending final payment for that Deliverable, Accenture hereby grants
to XL a revocable, non-transferable, non-exclusive unpaid right and license to
use, copy, modify and prepare derivative works of the Custom Components for
purposes of XL’s internal business only.   25.5      All other Intellectual
Property Rights in the Deliverables remain in and/or are assigned to Accenture.
With respect to any Intellectual Property Rights embedded in the Custom
Components which are not assigned or conveyed to XL, upon final payment
Accenture shall grant to XL a perpetual, non-exclusive, non-transferable,
paid-up, worldwide right and license to use, copy, modify, and prepare
derivative works of such Custom Components and any and all components thereof,
for its internal business only.   25.6      To the extent any Deliverable
contains Confidential Information of the Accenture Group, including any
Accenture Knowledge Capital, or Confidential Information of the XL Group it
shall be subject to Clause 27.   25.7      XL and the XL Group shall have or
obtain no rights in any Accenture Knowledge Capital other than (i) to use the
same as authorized by Accenture in writing from time to time solely for purposes
of performing XL’s responsibilities under this Agreement, (ii) to the extent the
Accenture Knowledge Capital is incorporated into a Deliverable, to use it only
as part of the Deliverable for purposes of XL’s internal business only, or (iii)
pursuant to Accenture's standard license for such Accenture Knowledge Capital
or, in the case of Accenture Knowledge Capital owned by third parties, pursuant
to terms acceptable to the applicable third party. If any Accenture Knowledge
Capital is made available to XL under (i) or (ii) above, it will be made
available in an “AS IS” condition and without express or implied warranties of
any kind; and any Accenture Knowledge Capital made available under (iii) above
shall be subject only to applicable terms of the applicable license. As between
XL and Accenture, Accenture Knowledge Capital will be deemed Confidential
Information of Accenture for the purposes of Clause 27.   25.8      The Parties
shall cooperate with each other and execute such other documents as may be
necessary or appropriate to achieve the objectives of this Clause.   25.9     
In no event shall Accenture or any other member of the Accenture Group be
precluded from independently developing for itself, or for others, anything,
whether in tangible or non-tangible form, which is competitive with, identical
or similar to, the Deliverables.  

 

Commercial-in-Confidence 
26
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

25.10 Accenture shall be free to use its general knowledge, skills and
experience, and any ideas, concepts, know-how, and techniques that are acquired
or used in the course of providing the Services.     26 Licensed Proprietary
Assets     26.1 Without prejudice to Clause 7 and notwithstanding Clause 25,
Licensed Proprietary Assets supplied by Accenture to XL or XL Group are subject
to the terms of the License Agreement and any other license agreement agreed
between the Parties. Notwithstanding anything to the contrary in the terms and
conditions of this Agreement to the extent that any Deliverables (or any
developments or modifications to Deliverables) contain or are derived from
Licensed Proprietary Assets, the warranties, terms and conditions of the License
Agreement shall apply to such Deliverables (or any developments or modifications
to Deliverables) and prevail over any conflicting provision in this Agreement.  
  26.2 XL shall be responsible for maintenance and support of Licensed
Proprietary Assets unless otherwise agreed. Accenture is not obliged to provide
bug fixes, enhancements, later releases, additional methods, or updated versions
of Licensed Proprietary Assets. In the event that Accenture elects, in its sole
discretion, to provide bug fixes, enhancements, later releases or updated
versions of Licensed Proprietary Products, XL acknowledges and agrees that such
later versions of the Licensed Proprietary Products are subject to the license
terms agreed between the parties or the terms and restrictions of a new license
agreement if provided by Accenture. In addition, Accenture shall have no
obligation to provide user support. Any assistance regarding the Licensed
Proprietary Assets that is requested by XL may be made available, at Accenture’s
option, pursuant to separate written agreement and at Accenture’s then current
billing rates plus out-of-pocket expenses, and as agreed to by XL.         PART
F – CONFIDENTIALITY AND DATA PROTECTION     27 Confidentiality     27.1 Each
Party undertakes in respect of Confidential Information for which it is the
recipient:       27.1.1 To treat such Confidential Information disclosed by the
disclosing party as confidential;       27.1.2 Not without the disclosing
party's prior written consent in each case to communicate or disclose all or any
part of such Confidential Information to any person except:         (a) To the
directors and employees of the recipient (or, the directors and employees of the
member(s) of the Accenture Group or the XL Group, as the case may be) who, in
each case, have a reasonable need to receive the same for or in connection with
the Services;

 

Commercial-in-Confidence 
27
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

    (b)      To the recipient's auditors and external professional advisers who
need to know the Confidential Information;       (c)      To any other persons
or bodies having a legal right or duty to have access to or knowledge of the
Confidential Information in connection with the business of the recipient,
including without limitation, any stock exchange on which shares in Accenture,
XL or their respective Affiliates are traded;       (d)      Where the recipient
is ordered by a court of competent jurisdiction to do so or there is a statutory
or regulatory obligation to do so except that the recipient shall use all
reasonable endeavors to first inform the disclosing party in writing before any
disclosure under such order or obligation is made; and       (e)      To third
parties engaged by the recipient in connection with the Services and who have
been expressly authorised in writing by the disclosing party to receive the
Confidential Information prior to disclosure.     27.1.3      To ensure that all
persons and bodies mentioned in Clause 27.1.2 are made aware, prior to the
disclosure of such Confidential Information, of the confidential nature of such
information, and that they owe a duty of confidence to the disclosing party and
agree to hold such Confidential Information in confidence in accordance with the
terms of this Agreement; and to use its reasonable endeavors to ensure that such
persons and bodies comply with such obligations;     27.1.4      Not to use
Confidential Information, or subject to Clauses 27.1.2(a) to circulate
Confidential Information within its own organisation and/or as expressly
permitted herein, except solely to the extent necessary for the Services or any
other purpose the disclosing party may hereafter expressly authorise in writing;
    27.1.5      To use its reasonable endeavors to effect and maintain adequate
security measures to safeguard such Confidential Information from unauthorised
access, use and misappropriation, and to protect the Confidential Information in
the same manner that it protects the confidentiality of its own similar
information;     27.1.6      To procure at the request of the disclosing party
for any of those persons and bodies referred to in Clause 27.1.2(b) and Clause
27.1.2(e) to sign a separate confidentiality undertaking with the recipient in
such form as the disclosing party may reasonably require prior to giving access
to such Confidential Information; and     27.1.7      To use reasonable
endeavors to procure at the request of the disclosing party for any of those
persons and bodies referred to in Clause 27.1.2(c) to sign a separate
confidentiality undertaking with the recipient in such form as the disclosing
party may reasonably require prior to giving access to such Confidential
Information.  

 

Commercial-in-Confidence 
28
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

27.2      The obligations of confidentiality in this Clause 27 shall not apply:
    27.2.1      To any portion of Confidential Information where the recipient
can demonstrate that the Confidential Information concerned:      (a)      Is or
has become publicly known through no fault of the recipient, its employees,
agents and sub-contractors; or      (b)      Is lawfully received from an
independent third party without any restriction and without any obligation of
confidentiality; or      (c)      Is already known to the recipient with no
obligation of confidentiality at the date it was disclosed by or obtained from
the disclosing party; or      (d)      Is disclosed without restriction by the
disclosing party to any third party.     27.2.2      To any development made by
the recipient which is independently developed by the recipient without access
to or use of the disclosing party's Confidential Information.   27.3      If the
receiver receives a subpoena or other validly issued administrative or judicial
process requesting Confidential Information of the other party, it will promptly
notify the other party of such receipt and tender to the other party the defense
of such subpoena or process. If requested by the other party, the receiver will
cooperate (at the expense of the other party) in opposing such subpoena or
process. Unless the subpoena or process is timely limited, quashed or extended,
the receiver will then be entitled to comply with such request to the extent
permitted by law. Accenture will not act as an expert witness or otherwise
provide litigation support services as a part of the Services.   27.4      In
connection with the Services, Accenture may from time to time undertake one or
more internal quality assessment reviews (which shall be undertaken at
Accenture’s own cost and expense and for the purposes of its internal governance
requirements) (“Accenture QA”). The parties agree that any documentation created
in connection with such Accenture QA (or which are created for contract
management purposes) will be Confidential Information of Accenture. Such
documentation or the results of such reviews will not be discoverable or
admissible (or used for any purpose) in any proceedings related to this
Agreement or the Services.   27.5      Each party will return or destroy the
other party’s Confidential Information in its possession upon request by the
other party, unless otherwise allowed to retain such Confidential Information.
Each party may retain copies of the other party’s Confidential Information
required for compliance with its recordkeeping or quality assurance requirements
or (that each party may be obligated by applicable law and/or industry and/or
governmental regulations to retain. (subject to the terms of this Agreement).  

 

Commercial-in-Confidence 
29
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

28      Data Protection   28.1      The Parties shall comply with their
respective obligations as data controller and data processor under any
applicable data protection laws and regulations (together the “Data Privacy
Laws”) in connection with the Services.   28.2      The Parties acknowledge
that, in respect of all personal data controlled by XL and processed by
Accenture for the purpose of the provision the Services:     28.2.1      XL
alone shall determine the purposes for which and the manner in which such
personal data will be processed (as defined in the Data Privacy Laws) by
Accenture;     28.2.2      XL shall be the data controller (as defined in the
Data Privacy Laws); and     28.2.3      Accenture shall be the data processor
(as defined in the Data Privacy Laws).   28.3      Where, in connection with
this Agreement, Accenture, as a data processor, processes personal data on
behalf of XL, Accenture shall:     28.3.1      Process those personal data only
on written instructions of XL and to the extent reasonably necessary for the
performance of this Agreement;     28.3.2      Not disclose those personal data
to any person except as required or permitted by this Agreement, or with XL’s
written consent;     28.3.3      Implement appropriate technical and
organisational measures, as specified by XL in advance, to protect those
personal data against accidental or unlawful destruction or accidental loss,
alteration, unauthorised disclosure or access, and against all other unlawful
forms of processing; to the extent such technical and organisational measures
have not been established by XL, Accenture will maintain safeguards no less
rigorous then those maintained by Accenture for its own similar personal data.
XL will be responsible for the sufficiency of such policies and safeguards.  
28.4      Any change in the Services required by law or regulation that
increases Accenture’s costs and expenses with respect to compliance with this
Clause 28 will be subject to the operation of Clause 22.4 and the Change Control
Procedure.   28.5      Accenture may retain archival copies of XL’s data as
reasonably necessary to verify Accenture’s compliance with this Agreement.
Accenture will identify such data to XL at the time such archival copies are
withheld   28.6      The Parties acknowledge that personal data collected under
this Agreement may be transferred from a country within the European Union to a
country outside the European Union and the Parties shall ensure that the
personal data are adequately protected in accordance with Article 25 of the EU
Directive 95/46/EC. In order to achieve this, the parties will, unless agreed
otherwise, rely on an agreement based on the Standard Contractual Clauses for
the Transfer of Personal Data to Processors established in Third Countries,
dated 27 December 2001 (2002/16/EC) as amended  

 

Commercial-in-Confidence 
30
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

  from time to time (the “EU Model Clauses”) for the transfer of XL Data from a
data controller to a data processor, and XL will execute or will ensure that the
relevant XL Affiliate execute a data transfer agreement in the form attached as
Schedule 12, in its capacity as data exporter, with Accenture or Accenture
Affiliates, the data importer.         PART G - LIABILITY     29 Warranties and
Covenants     29.1 Accenture hereby warrants to XL as follows:       29.1.1
Organisation; Power. Accenture is a limited liability partnership, duly
registered and validly existing under the laws of Illinois. Accenture has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder;       29.1.2 Authority; Enforceability. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorised by all requisite
action on the part of Accenture. This Agreement constitutes the legal, valid and
binding agreement of Accenture, enforceable against Accenture in accordance with
its terms (except insofar as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganisation, moratorium or similar laws affecting
creditors’ rights generally, or by principles governing the availability of
equitable remedies);       29.1.3 Non-contravention. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
will not conflict with, or result in any violation or breach of, any contract to
which Accenture is a party;       29.1.4 Performance. Accenture will perform the
Services using reasonable skill and care. Unless otherwise agreed in a SOW,
Accenture will reperform any Services not in compliance with this warranty
brought to its attention in writing within thirty (30) days after those Services
are performed. This warranty does not apply to Warranty Items which are covered
by the Warranty referred to in Clause 29.1.5. ;       29.1.5 Warranty Items.
Accenture provides the Warranty in respect of Warranty Items specified for the
duration of the Warranty Period as specified in Schedule 5;       29.1.6 There
is no outstanding litigation, arbitrated matter or other dispute to which
Accenture is a party which, if decided unfavorably to Accenture, would
reasonably be expected to have a material adverse effect on XL’s or Accenture's
ability to fulfill their respective obligations under this Agreement; and29.1.7
Accenture shall not permit any member of its staff to work on-site at any of XL’
premises unless and until Accenture has obtained all required employment
eligibility forms and applicable work permits and certified to XL that such
forms and permits have been obtained.        

 

 

Commercial-in-Confidence 
31
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

29.1      XL hereby warrants to Accenture as follows:     29.2.1     
Organisation; Power. XL is a corporation duly registered and validly existing
under the laws of the State of Delaware XL has all requisite power and authority
to execute and deliver this Agreement and to perform its obligations hereunder;
    29.2.2      Authority; Enforceability. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, have
been duly authorised by all requisite corporate action on the part of XL. This
Agreement constitutes the legal, valid and binding agreement of XL, enforceable
against XL in accordance with its terms (except insofar as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganisation, moratorium
or similar laws affecting creditors’ rights generally, or by principles
governing the availability of equitable remedies); and     29.2.3     
Non-contravention. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not conflict with, or
result in any violation or breach of, any contract to which XL is a party.  
29.3      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS CLAUSE 29, THE PARTIES
MAKE NO REPRESENTATIONS OR WARRANTIES, AND HEREBY EXCLUDE ALL CONDITIONS, TERMS,
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, REGARDING ANY MATTER,
INCLUDING FITNESS FOR A PARTICULAR PURPOSE, SATISFACTORY QUALITY, INFORMATIONAL
CONTENT, SYSTEMS INTEGRATION, NON-INFRINGEMENT, INTERFERENCE WITH ENJOYMENT, OR
RESULTS TO BE DERIVED FROM THE USE OF ANY SERVICES, SOFTWARE, HARDWARE,
DELIVERABLES, WORK PRODUCT OR OTHER MATERIALS PROVIDED UNDER THIS AGREEMENT.
ACCENTURE EXPRESSLY DISCLAIMS ANY WARRANTY, REPRESENTATION, TERM OR CONDITION AS
TO THE ACCURACY OR COMPLETENESS OF DATA, OPERATIONAL CRITERIA OR PARAMETERS
PROVIDED BY XL. ACCENTURE DOES NOT REPRESENT OR WARRANT, NOR IS IT A TERM OR
CONDITION OF THIS AGREEMENT, THAT THE OPERATION OF ANY SOFTWARE WILL BE
UNINTERRUPTED OR ERROR FREE.   29.4      Accenture hereby covenants to XL as
follows:     29.4.1      Adequacy of Employees. Accenture will use adequate
numbers of personnel to perform the Services (where the pricing for such
Services is not measured by a number of people, full-time equivalents, a
time-based billing mechanism or similar metric). Accenture undertakes that the
Accenture employees utilised in the provision of the Services to XL will possess
suitable training, education, experience and skill to perform the Services;    
29.4.2      Viruses. Accenture will use reasonable efforts through the use of
industry standard virus protection software and other customary procedures to
screen any software provided or made available by it to XL hereunder to avoid
introducing any Virus that materially disrupts the proper operation of or
provides improper access to XL’s systems. For the avoidance of doubt,  

 

Commercial-in-Confidence 
32
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

    Accenture will not knowingly insert into the Software Deliverables and any
software used to provide the Services any malicious code, programs or other
internal components (e.g., computer "virus", computer "worm", computer time
bomb, "Trojan horse", "back door", or similar component, referred to
collectively as "Malicious Code") which restricts or may restrict use or access
to, and/or does or may damage, destroy or alter, any system, program, data or
other information; and     29.4.3      Disabling Codes. Unless otherwise agreed
by the Parties, Accenture shall not, insert into a Software Deliverable or any
software used to provide Services any code, device, criteria, mechanism or
function designed to have the effect of damaging, destroying, disabling, or
otherwise shutting down, or altering the functionality of, or specifications
for, or restricting the use of or access to, all or any portion of any Software
Deliverable or any other system, program, data or other information.   29.5     
XL hereby covenants to Accenture as follows:     29.5.1      Viruses. XL will
use reasonable efforts through the use of industry standard virus protection
software and other customary procedures to screen any software provided or made
available by it to Accenture hereunder to avoid introducing any Virus that
materially disrupts the proper operation of or provides improper access to
Accenture’s systems. For the avoidance of doubt, XL will not knowingly insert
into any software used in connection with the Services any Malicious Code which
restricts or may restrict use or access to, and/or does or may damage, destroy
or alter, any system, program, data or other information; and     29.5.2     
Disabling Codes. Unless otherwise agreed by the Parties XL shall not insert into
a Deliverable or any software used to provide Services any code, device,
criteria, mechanism or function which would have the effect of damaging,
destroying, disabling, or otherwise shutting down, or altering the functionality
of, or specifications for, or restricting the use of or access to, all or any
portion of any Deliverable or any other system, program, data or other
information.     30      Indemnities   30.1      Each Party will indemnify,
defend and hold harmless the other Party, its Affiliates, and their respective
employees, directors, officers, principals (partners, shareholders or holders of
an ownership interest, as the case may be), from and against any third party
claims, demands, loss, damage or expenses (including reasonable attorneys’ fees
and court costs) relating to:     30.1.1      bodily injury or death of any
person or damage to real and/or tangible personal property directly caused by
the negligence or willful misconduct of the indemnifying party, its personnel or
agents in connection with this Agreement;     30.1.2      federal, state, and
local employment taxes, worker’s compensation, disability, or unemployment
compensation insurance premiums, or claims levied upon  

 

Commercial-in-Confidence 
33
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

         or attributable to the Services rendered by Accenture and its
personnel, including but not limited to, all state and federal FICA, Medicare,
worker’s compensation premiums and claims, disability, and unemployment; and,  
  30.1.3       Arising out of the other Party’s failure to perform any
obligations owed to its personnel (including, but not limited to, any claims for
privilege, compensation, or benefits under any XL employee benefit plan) and/or
arising out of or connected with the employment of that Party’s employees or
that Party’s engagement of workers, including in each case their health and
safety at work and any claims for discrimination, harassment or victimisation
under applicable law.   30.2      XL shall indemnify, defend, and hold Accenture
and Accenture Affiliates (and each of its and their respective officers,
directors, agents, employees, successors and assigns) harmless from any and all
claims, suits, losses, judgments, damages, costs, administrative fines,
penalties, or expenses, including reasonable attorneys fees, incurred by
Accenture resulting from a claim that XL Materials delivered to Accenture by XL
for inclusion in the materials produced or delivered by Accenture at XL's
direction infringe the intellectual property rights or rights of any third
party.   30.3      XL will indemnify and hold Accenture and the Accenture Group
harmless from third party claims arising out of XL’s (or XL Affiliates’) use of
the Services or Deliverables and reimburse Accenture and the Accenture Group for
all expenses (including counsel fees and court costs) incurred by Accenture or
the Accenture Group in connection with such claim.   30.4      If XL promptly
notifies Accenture in writing of a third party claim against any member of the
XL Group that any Deliverable infringes a copyright or trade secret of any third
party, Accenture will defend such claim at its expense and will pay any costs or
damages that may be finally awarded against the XL Group. Accenture will not
indemnify the XL Group, however, if the claim of infringement is caused by:
(a)XL or XL Affiliate’s modification of the Deliverable or use of the
Deliverable other than as contemplated by this Agreement; (b)XL or XL
Affiliate’s failure to use corrections or enhancements made available and
communicated to XL in writing by Accenture; (c) XL or XL Affiliate’s use of the
Deliverable in combination with any product or information not owned or
developed by Accenture; (d)XL or XL Affiliate’s distribution, marketing or use
for the benefit of third parties of the Deliverable; or (e)information,
direction, specification or materials provided by XL or any XL Affiliate or any
third party. If any Deliverable is, or in Accenture’s opinion is likely to be,
held to be infringing, Accenture will at its expense and option either: (i)
procure the right for XL or XL Affiliate to continue using it, (ii) replace it
with a non-infringing equivalent, (iii)modify it to make it non-infringing, or
(iv) direct the return of the Deliverable and refund to XL the fees paid for
such Deliverable less a reasonable amount as agreed to by XL and Accenture for
XL or XL Affiliate’s use of the Deliverable up to the time of return. The
foregoing remedies constitute the XL Group’s sole and exclusive remedies and
Accenture’s entire liability with respect to infringement.   30.5      To
receive the indemnities contained in this Agreement, the party seeking
indemnification must promptly notify the other party in writing of a claim or
suit and provide reasonable cooperation (at the indemnifying party’s expense)
and full authority to defend or settle the claim or suit. The indemnifying party
will have no obligation to  

 

Commercial-in-Confidence 
34
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

  indemnify the indemnified party under any settlement made without the
indemnifying party’s written consent.   30.6      Each Party has a duty to
mitigate the damages and Losses that would otherwise be recoverable from the
other Party pursuant to this Agreement (including under any indemnity) by taking
appropriate and commercially reasonable actions to reduce or limit the amount of
such damages or amounts.   31      Liability   31.1      The sole liability of
Accenture and any of its Affiliates (whether in contract, tort, negligence,
strict liability in tort, by statute or otherwise) to XL, XL Affiliates or XL
Personnel (if any) for any and all claims in any manner related to this
Agreement, including the Deliverables or Services, will be the payment of direct
damages, not to exceed (in the aggregate) (i) in respect of liability arising in
connection with a Project the fees received by Accenture under this Agreement
with respect to the Services or Deliverables provided in connection with that
Project or (ii) in respect of any other liability the fees received by Accenture
under this Agreement during the twelve (12) months preceding the events which
gave rise to the liability or (in the first Year) the fees which would have been
received by Accenture had the Agreement been properly and fully performed by
both Parties as at the date of the event (or first event if a series of events)
giving rise to the relevant liability . Except for the specific remedies
expressly identified as such in this Agreement, XL’s exclusive remedy for any
claim arising out of this Agreement or any applicable SOW will be for Accenture,
upon receipt of written notice, to use commercially reasonable efforts to cure
the breach at its expense, or failing that, to return the fees paid to Accenture
for the Services or Deliverables related to the breach.   31.2      The
limitations of liability in Clause 31.1 shall not apply with respect to (i)
damages occasioned by the fraud, of a Party; (ii) damages occasioned by the
breach of a Party’s confidentiality obligations (excluding any obligations with
respect to personal data or data privacy) under the Agreement.   31.3      In no
event will either party be liable for any consequential, incidental, indirect,
special or punitive damage, loss or expenses or for business interruption, lost
business, lost profits or lost savings whether direct or indirect even if it has
been advised of their possible existence.   31.4      The allocations of
liability in this Clause 31 are the agreed and bargained for understanding of
the parties, and Accenture’s compensation for the Services reflects these
allocations.   31.5      Accenture will provide the Services to XL and may
extend the benefit of Services to XL Affiliates. In the event Accenture provides
the Services to an XL Affiliate(s) or any XL     Affiliate derives benefit from
Services provided by Accenture under this Agreement, such Services to such XL
Affiliate(s) will be deemed to be have been provided to XL pursuant to this
Agreement. With respect to any XL Affiliates that receive Services from
Accenture, XL will (i) retain responsibility for payment for such Services, and
(ii) remain responsible and liable for the acts and omissions of all such XL
Affiliates as if such acts and omissions were those of XL, including but not
limited to breach of this  

 

Commercial-in-Confidence 
35
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

  Agreement by an XL Affiliate. Furthermore, notwithstanding anything in this
Agreement to the contrary, the parties acknowledge and agree that no XL
Affiliate shall have any rights against Accenture under this Agreement and any
claims against Accenture shall be brought by XL only. For such purpose, each XL
Affiliate’s loss in relation to such claim shall be deemed to be the actual loss
of XL and shall be subject to the limitations and exclusions of liability set
out in Clause 31. XL shall ensure that XL Affiliates agree that the limits and
exclusions on the liability of Accenture and Accenture Affiliates shall apply to
XL and XL Affiliates as set out in this Agreement.   31.6      XL shall bring
any and all claims, howsoever arising, relating to the Services against
Accenture only, and shall not bring any claims against any other member of the
Accenture Group.   31.7      Any action by either party must be brought within
four (4) years after the cause of action arose unless earlier time barred by
law.   32      Force Majeure   32.1      Without prejudice to Clause 12, neither
Party shall be liable for any failure or delay in the performance (other than
payment obligations under this Agreement) of its obligations arising out of a
Force Majeure Event.   32.2      The Party claiming the Force Majeure Event will
promptly notify the other in writing of the reasons for the delay or stoppage
(and the likely duration) and will take all reasonable steps to overcome the
delay or stoppage.   32.3      If that Party has complied with Clause 32.2, its
performance under this Agreement will be suspended for the period that the Force
Majeure Event continues, and the Party will have an extension of time for
performance which is reasonable and in any event not less than the period of
delay or stoppage. As regards such delay or stoppage:     32.3.1      Any costs
arising from the delay or stoppage will be borne by the Party incurring those
costs; and     32.3.2      The Party claiming the Force Majeure Event will take
all necessary steps to bring the Force Majeure Event to a close or to find a
solution including the use of alternative sources, workarounds ands similar
measures whereby the obligations of the Parties may be performed despite that
Force Majeure Event.   32.4      Notwithstanding the foregoing, if the period of
non-performance exceeds sixty (60) days from the receipt of notice of the Force
Majeure Event, the party whose ability to perform was not so affected may
terminate this Agreement by giving written notice to the other.   33     
Insurance   33.1      Accenture shall, during its performance of any work
required or contemplated under this Agreement, maintain in force the following
insurance coverage:  

 

Commercial-in-Confidence 
36
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

  33.1.1 Workers’ Compensation and Employers’ Liability in statutory amounts
required by each state in the United States of America, and each jurisdiction
outside of the United States of America, in which any work is performed, in
whole or in part;       33.1.2 Commercial Automobile Liability Insurance,
covering all Accenture’s owned, non-owned and hired automobiles, trucks and
trailers, with policy limits not less than $1,000,000; and       33.1.3
Commercial General Liability Insurance (including contractual liability)
covering independent contractor’s liability and blanket contractual liability
with limits of $1,000,000 per occurrence and $5,000,000 in the aggregate through
a combination of primary and excess limits, as primary coverage for losses as a
result of Accenture’s negligence.     33.2 Prior to commencement of any work
under this Agreement, Accenture shall provide XL with Certificates of Insurance
with respect to the above coverages.     33.3 All insurance policies required to
be carried by Accenture shall be written on an occurrence, not a claims-made
basis, wherever possible, by companies duly licensed to transact the prescribed
coverages in each jurisdiction in which the Services or any portion thereof is
to be performed and having an A. M. Best rating of A- or better.     PART H –
TERM AND TERMINATION     34 Term and Termination     34.1 The Term of this
Agreement commences on the Effective Date and will continue unless and until
terminated by either party in accordance with the provisions of this Agreement
for a period of five (5) years in accordance with the Programme Plan annexed to
Schedule 1 (the “Initial Term”).     34.2 No later than 6 months prior to the
expiry of the Initial Term, either Party may notify the other that it wishes to
extend the Initial Term, and the Parties’ authorised representatives shall (not
later than 1 month prior to the expiry of the Initial Term) meet to discuss the
terms of any extension to the Initial Term, including revised fee rates and the
length of subsequent terms.     34.3 In the event that a Party intends to
exercise a termination right pursuant to this Agreement, it shall consult the
other party and the Parties shall then co-operate in good faith and use
commercially reasonable efforts to resolve the circumstances which have given
rise to the intention to exercise a termination right. In the event that a
Party’s intention to exercise a termination right is unchanged, the Parties
shall discuss whether XL wishes to procure from Accenture termination assistance
service and the terms applicable to such services.     34.4 XL may terminate
this Agreement in whole, but not in part, for convenience by giving not less
than ninety (90) days written notice of termination to Accenture (which such
notice may be served at any time), provided always that XL shall not be entitled
to terminate this Agreement in the first Year.    

 

 

Commercial-in-Confidence 
37
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

34.5      Either Party may terminate this Agreement in whole, but not in part,
for material breach of this Agreement by giving thirty (30) days written notice
specifically identifying the breach as a material breach and requiring it to be
remedied, unless the breach is cured within the thirty (30) day period.   34.6 
    Either Party may terminate a WPDR or SOW (but not any other WPDR or SOW) for
material breach of the relevant WPDR or SOW by giving thirty (30) days written
notice thereof specifically identifying the breach as a material breach and
requiring it to be remedied, unless the breach is cured within the thirty (30)
day period. Where XL terminates a WPDR or SOW under this Clause 34.6, the
exclusivity provisions of Clause 3.7 shall cease to apply in respect of that
WPDR or SOW.   34.7      In addition to all other rights or remedies provided
for in this Agreement or by law, either Party hereto may terminate this
Agreement in whole, but not in part with immediate effect on written notice if
(a) the other Party makes a general assignment for the benefit of creditors; (b)
the other Party becomes or is unable to pay debts as they fall due; (c) a
trustee, custodian or receiver is appointed by any court with respect to the
other Party or any substantial part of such Party’s assets; (d) an action is
taken by or against the other Party under any bankruptcy or insolvency laws or
laws relating to the relief of debtors, including the United States Bankruptcy
Code and such action is not dismissed within sixty (60) days of commencement of
the action; or (e) the other Party is the subject of a winding-up petition which
is not dismissed within five Business Days, or a resolution is passed for its
winding-up.   34.8      Accenture may upon thirty (30) days notice terminate
this Agreement and any and all WPDR’s and SOW’s then in force if the License
Agreement is terminated for any reason.   34.9      This Agreement and any WPDRs
or SOWs, as applicable, may also be terminated in accordance with Clauses 20.2
and 32.4.   35      Effect of Termination   35.1      Upon termination of this
Agreement for any reason, XL will pay Accenture upon receipt of invoice in
accordance with the terms set out in Clause 23 all outstanding fees and expenses
due up to and including the date of termination for all Services rendered. XL
shall also pay, upon receipt of invoice and appropriate supporting
documentation, the following amounts upon termination of this Agreement for any
reason other than termination by XL in accordance with Clause 34.5 or 34.6:    
35.1.1      Accenture’s un-recovered investment costs (e.g. accommodation
leases, car leases and equipment but not including business development costs)
and any demobilisation and other direct costs resulting from early termination,
including cancellation charges payable to Accenture’s sub-contractors, rental
costs, and other costs which Accenture has incurred or is obliged to pay; and  
  35.1.2      An amount equivalent to any discount provided by Accenture in
accordance with Schedule 3 if the Minimum Effort Level specified in Clause 3.6
has not been achieved.  

 

Commercial-in-Confidence 
38
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

35.2 Upon termination of this Agreement by XL pursuant to Clause 34.4 XL shall
also pay to Accenture the Termination Compensation.     35.3 Termination of this
Agreement or any WPDR or SOW, for whatever reason, will not affect any accrued
rights, liabilities or payments due.     35.4 Termination of this Agreement for
any reason will also terminate all WPDR’s and Statements of Work (if any)
current at the time this Agreement is terminated.     35.5 Termination of any
WPDR or SOW will not of itself terminate this Agreement or any other WPDR’s or
Statements of Works in force at the time of termination.     35.6 The terms and
conditions of this Agreement will continue to apply to any WPDR or SOW which is
current at expiry of the Term until completion of the relevant Project(s).    
35.7 All provisions of this Agreement which are by their nature intended to
survive the expiration or termination of this Agreement will survive such
expiration or termination.     35.8 Except as otherwise provided in this
Agreement, upon the expiration or termination of a WPDR, an SOW or this
Agreement, as the case may be, each Party shall at the request of the other
Party return to the other Party or destroy all materials and properties,
including all Confidential Information, of the other Party save that each Party
shall be permitted to retain copies for the sole purpose of maintaining proper
records and subject to the confidentiality obligations of Clause 27. Accenture
shall return any advance payments which it has received from XL for Services or
Deliverables which as a result of the termination shall not be delivered. XL’s
rights hereunder are in addition to, and not in substitution of, any other
rights or remedies granted to XL hereunder or existing under any applicable Law.
        PART I - MISCELLANEOUS      36 Employees and Employment Claims     36.1
All personnel involved in the Services shall at all relevant times remain
employees or contractors of the relevant Party. Each Party shall be responsible
for the payment of all salary and benefits.     36.2 Neither Party will, without
the prior written consent of the other Party, solicit, offer work to, employ, or
contract with, directly or indirectly, on its own behalf, any of the other
party’s Personnel or the Personnel of its Affiliates during the Personnel’s
participation in the Services or during the twelve (12) months after the
conclusion of such Services. For purposes of this Clause, “Personnel” includes
any individual or company a party employs or has employed as a partner, employee
or independent contractor and with which a party comes into direct contact in
the course of the Services. However, this Clause will not apply to Personnel who
independently respond to indirect solicitations (such as general newspaper
advertisements, employment agency referrals and internet postings) not targeting
such Personnel.    

 

 

Commercial-in-Confidence 
39
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

36.3      If either Party reasonably determines, in good faith and consistent
with applicable law, that the continued assignment of any personnel of the other
Party is not in the best interests of the OT Programme, such Party will notify
the other Party requesting the replacement of the individual and providing a
confidential summary of the reasons why the replacement is needed. Promptly
after receiving such request, the Parties will consult the matters stated in the
request and either institute mutually agreeable corrective action or replace the
individual within a mutually agreed upon timeframe. The replacement individual
will have suitable ability and qualifications. This Clause 36.3 will not be
construed to give either Party the ability to terminate the employment of any
personnel of the other Party (or subcontractor personnel).   37      Publicity  
37.1      Without prejudice to the generality of Clause 27, all advertising,
press releases, public announcements and public disclosures by either party
relating to this Agreement or the Services which includes the other party’s
name, trade names, trade marks, logos, service marks or trade dress
(collectively, “Name”) or language from which the connection of such Name may be
inferred or implied, will be coordinated with and subject to written approval by
both Parties prior to release. Such approval may be withheld by the named party
in its sole discretion. Without such approval, neither party will use the other
party’s name outside of its organization, except that either party may indicate
to third parties that Accenture is providing services to XL Group and Accenture
may use XL’s name in client lists, may generally describe that the Parties are
implementing a Claims system for purposes of describing Accenture’s capabilities
in proposals to third parties, and marketing products, on its website and for
information and marketing purposes. Accenture may also use XL for the purpose of
client references and XL will provide reasonable co-operation to Accenture in
responding to requests for reference site visits, round table discussions and
other marketing activities for prospective clients of Accenture. Without
prejudice to the foregoing, Accenture and XL shall as soon as reasonably
practicable after the Effective Date jointly agree a formal press release to
announce this Agreement.   38      Notices   38.1      All notices required to
be given under this Agreement will be in writing and will be sent to the
recipients and addresses shown below or any other address the recipient may
designate by notice given in accordance with this Clause 38:     Accenture:    
Mark Robertson   1 Plantation Place   30 Fenchurch Street   London EC3M 3BD    
Legal Group   161 North Clark   Chicago   Illinois 60601

 

Commercial-in-Confidence 
40
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

  XL:     Malcolm Beane   70 Gracechurch St   London EC3V 0XL     Kenneth P
Meagher   70 Seaview Avenue   Stamford Connecticut 06902   38.2      SOWs may
stipulate relevant recipient addresses if different from those above.   38.3   
  Notices may be delivered personally or by letter sent as specified below.
Notices will be deemed to have been received:     38.3.1      By hand delivery -
at the time of delivery;     38.3.2      By mail deposited into the United
States mail (certified mail, return receipt requested) – 5 days after the date
of mailing; and     38.3.3      By international courier deposited to the
courier- at time of receipt;   38.4      Email and facsimile notices are not
valid for the purposes of this Clause 38.   38.5      Each party may designate a
different address by giving notice to the other party in accordance with this
Agreement.   39      Waiver   39.1      No waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the party
against which it is sought to be enforced. The delay or failure by either Party
to exercise or enforce any of its rights under this shall not constitute or be
deemed a waiver of that party’s right to thereafter enforce those rights, nor
shall any single or partial exercise of any such right preclude any other or
further exercise of these rights or any other right.   40      Entire Agreement
  40.1      This Agreement constitutes the entire agreement between the Parties
as to its subject matter and each SOW constitutes the entire agreement between
the Parties in respect of the Project which is the subject matter thereof and in
each case supersedes all previous communications, conditions, warranties
representations and arrangements, written or oral and whether with or by
Accenture, any of its Affiliates, or any of their employees, officers,
directors, agents or shareholders. Without prejudice to the foregoing, the
Parties acknowledge and agree that all of the Parties’ obligations under  

 

Commercial-in-Confidence 
41
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

  the Arrangement Letters have been fulfilled as at the Effective Date. The
printed terms of any purchase order or other correspondence and documents issued
by XL in connection with this Agreement will not apply unless expressly accepted
in writing by Accenture.   40.2      Each party acknowledges that it is entering
into this Agreement solely on the basis of the agreements and representations
contained in this Agreement, and that it has not relied upon any
representations, warranties, promises, or inducements of any kind, whether oral
or written, and from any source, other than those that are expressly contained
within this Agreement. Each party acknowledges that it is a sophisticated
business entity and that in entering into this Agreement it has had the
opportunity to consult with counsel of its choosing.   40.3      Notwithstanding
Clause 38.4, this Agreement may be executed by facsimile and in any number of
counterparts, each of which will be considered an original for all purposes, and
all of which when taken together will constitute one agreement binding on the
parties, notwithstanding that both parties are not signatories to the original
or the same counterpart.   40.4      Except as a SOW may otherwise expressly
provide, each SOW will be a complete statement of its subject matter and will
supplement and modify the terms and conditions of this Agreement for purposes of
that SOW only.   40.5      Each Party waives all rights and remedies which, but
for this Clause 40, might otherwise be available to it in respect of any such
representation, warranty, collateral contract or other assurance. The only
remedy available to any Party in respect of any representation, warranty,
collateral contract or other assurance that is set out in this Agreement or the
relevant SOW is for breach of contract under the terms thereof.   41     
Conflict   41.1      In the event of any conflict or inconsistency between the
terms of this Agreement on the one hand and the terms of any WPDR or SOW on the
other hand, this Agreement shall prevail to the extent of such conflict or
inconsistency unless the WPDR or SOW expressly states that a specific term is
modified.   41.2      If there is any conflict or inconsistency between a term
or condition in the main part of this agreement and a term in any of the
Schedules or appendices or other documents referred to or otherwise incorporated
into this agreement, the term in the main part of this agreement shall take
precedence unless the Schedule, the Appendix or other document which is
incorporated into this agreement is stated to take precedence over the main part
of this agreement. Notwithstanding the foregoing, in the event of any conflict
or inconsistency between the terms of this Agreement on the one hand and the
terms of the License Agreement on the other hand, the terms of the License
Agreement shall prevail to the extent of such conflict or inconsistency.   42   
  Amendment  

 

Commercial-in-Confidence 
42
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

42.1      Any amendment of this Agreement shall not be binding on the Parties
unless set out in writing, expressed to amend this agreement and signed by
authorised representatives of each of the Parties in accordance with the Change
Control Procedure.   43      Relationship of the Parties   43.1      Neither
party will be deemed a joint employer of the other party’s employees. Subject to
Clause 30.1, each party will be responsible for any and all claims by its
employees. Neither party’s employees will be deemed “leased” employees of the
other for any purpose. In connection with this Agreement, each party is an
independent contractor and does not have any authority to bind or commit the
other. Nothing in this Agreement will be deemed or construed to create a joint
venture, partnership, fiduciary, or agency relationship between the parties for
any purpose. Nothing in this Agreement is intended or will be construed to
confer on any party (other than XL, Accenture, and the parties entitled to
indemnification under Clause 30 to the extent of such indemnification) any
rights, benefits or remedies of any kind, and no other party will be deemed to
be a third party beneficiary.   44      Assignment   44.1      Either Party may
assign the benefit of this Agreement upon notice to the other Party, to in the
case of Accenture an Accenture Affiliate and in the case of XL an XL Affiliate
provided in each case that: (i) the assignee is an entity of equivalent
financial standing as the relevant Party; (ii) the assignee operates in the same
general area of business as the assignor or in the case of XL, the relevant XL
Affiliate that is the Services recipient in accordance with Clause 31.5 and in
the case of Accenture is not (in the reasonable opinion of Accenture) a
competitor of the Accenture Group; and (iii) is incorporated in the United
States and (iv) the assigning Party provides reasonable advance notice of the
proposed assignment to the other Party. Any such assignment pursuant to this
Clause 44.1 shall not be absolute, but shall have effect only for so long as the
assignee remains a member of the assigning Party’s Group. The assignor shall
procure that the assignee assigns such benefits back to the assignor immediately
prior to the assignee ceasing to be a member of the assignor’s Group.   44.2   
  Save as set out in Clause 44.1, this Agreement may not be assigned by either
Party without the prior consent of the other Party, which consent shall be
granted in that Party’s sole discretion. Any assignment in contravention of this
Clause 44.2 shall be void and of no effect.   45      Dispute Resolution   45.1 
    The parties will make good faith efforts to first resolve internally any
dispute subject to Clause 45.2 by escalating it to higher levels of management.
Neither party may file for arbitration under Clause 45.2 until thirty (30) days
have elapsed from the initiation of such good faith efforts.  

 

Commercial-in-Confidence 
43
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

45.2      Any dispute, controversy, or claim arising out of, relating to, or
having any connection with this Agreement or otherwise related to the Services,
including any question regarding the validity, interpretation, scope,
performance, or enforceability of this dispute resolution provision, will be
exclusively and finally settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) and the AAA
Optional Procedures for Large, Complex Commercial Disputes. Any arbitration will
be conducted on an individual, rather than a class-wide, basis.   45.3      The
arbitration will be conducted in New York City, New York, unless the Parties
agree on another location.   45.4      The arbitration will be conducted by
three arbitrators. Each Party will appoint an arbitrator, obtain its appointee’s
acceptance of such appointment, and deliver written notification of such
appointment and acceptance to the other Party by thirty (30) days after the due
date of the respondent’s answering statement. The two party-appointed
arbitrators will jointly agree upon and appoint a third arbitrator who will
serve as the chairperson of the arbitral panel. The party arbitrators will
obtain the chairperson’s acceptance of such appointment and notify the parties
in writing of the appointment and acceptance within thirty (30) days after their
acceptance as party arbitrators. If the two party-appointed arbitrators are
unable to agree upon the selection and appointment of the chairperson within
that time frame, they will notify the parties in writing. Upon such notice, one
or both of the parties may request in writing that the chairperson be appointed
by the AAA in accordance with the AAA Rules. The AAA will notify the parties in
writing of the appointment and acceptance of the chairperson within twenty-one
(21) days of receiving such request.   45.5      The parties will be entitled to
engage in reasonable discovery, including requests for production of relevant
non-privileged documents. The arbitral panel may order depositions and
interrogatories upon a showing of need. It is the parties’ intent that the
discovery proceedings be conducted in a cost-effective manner.   45.6      All
decisions, rulings, and awards of the arbitral panel will be made pursuant to
majority vote of the three arbitrators. The award will be in accordance with the
applicable law, will be in writing, and will state the reasons upon which it is
based. The arbitrators will have no power to modify or abridge the terms of this
Agreement, including, but not limited to, Clause 31. The arbitrators may award
compensatory money damages and interest thereupon but may not award punitive,
exemplary, extra-contractual, consequential or similar damages arising out of or
in connection with a breach of this Agreement. The award of the arbitrators will
be final, and judgment on the award may be entered by any court having
jurisdiction to do so.   45.7      Costs incurred in the arbitration proceeding,
including attorneys’ fees and expenses, will be borne in the manner determined
by the arbitral panel.   45.8      Nothing in this Agreement will prevent the
parties, prior to the formation of the arbitral panel, from applying to a court
of competent jurisdiction for provisional or interim measures or injunctive
relief as may be necessary to safeguard the property or rights that are the
subject matter of the arbitration. Once the arbitral panel is in place, it will
have exclusive jurisdiction to hear applications for such relief, except that
any interim  

 

Commercial-in-Confidence 
44
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

  measures or injunctive relief ordered by the arbitral panel may be immediately
and specifically enforced by a court of competent jurisdiction.   45.9      This
Clause 45 will not apply to any claim arising from any patent or registered
trademark. Such claims will not be subject to arbitration. They will be subject
to judicial resolution. In addition, any issue regarding the enforceability of
the prohibition against class-wide arbitration will be decided by a court of
competent jurisdiction and not by an arbitrator.   45.10      Unless otherwise
agreed by the parties or required by law, the parties, the arbitrators, and the
AAA will maintain the confidentiality of all documents, communications,
proceedings, and awards provided, produced or exchanged pursuant to an
arbitration conducted under this Clause 45.   46      Judicial Modification  
46.1      If a court of competent jurisdiction or arbitral panel finds any term
or provision of this Agreement to be invalid, illegal or otherwise
unenforceable, such term or provision will not affect the other terms or
provisions of this Agreement or this Agreement as a whole. Such term or
provision will be deemed modified to the extent necessary, in the court’s
opinion, to render such term or provision enforceable while preserving to the
fullest extent permissible, the intent and agreements of the parties set forth
in this Agreement. Upon such modification, the rights and obligations of the
parties will be construed and enforced in accordance with such modification.  
47      Governing Law   47.1      This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without giving
effect to conflict of law rules. To the extent it may be applicable, the Parties
expressly agree to exclude the application of the U.N. Convention on Contracts
for the International Sale of Goods (1980) to this Agreement.   47.2     
Nothing contained in this Agreement shall restrict either Parties' freedom to
commence legal proceedings to preserve any legal right or remedy or protect any
proprietary or trade secret right (including by way of an application for
injunctive relief or equivalent remedy in any jurisdiction).   48      Execution
  48.1      The Parties agree that this Agreement and each SOW may be executed
in two counterparts (whether original or facsimile counterparts), each of which
executed counterparts taken together shall constitute a single agreement.  

 

Commercial-in-Confidence 
45
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------





XL OT Programme 
Accenture 

 

49      Schedules and Appendices   49.1      The schedules, appendices and
attachments hereto are herby incorporated into and form part of this Agreement.
 

This Agreement has been executed by duly authorised representatives on behalf of
the Parties on the day and year first stated on page one above.

On behalf of XL Global Services, Inc.    On behalf of Accenture LLP    Signed:  
  Signed:   Print name:     Print name:   Title:     Title:  


 

Commercial-in-Confidence 
46
  OPERATIONAL TRANSFORMATION      SERVICES AGREEMENT     




--------------------------------------------------------------------------------